Exhibit 10.19


COVENTRY HEALTH CARE, INC.
2004 MANAGEMENT INCENTIVE PLAN (MIP)


PLAN OBJECTIVE

The objective of Coventry Health Care’s (CHC) 2004 Management Incentive Plan
(MIP) is to reward employees for their contribution to the achievement of
company–wide, business unit, health plan, and team/individual goals.


PLAN YEAR

The plan year will be consistent with CHC’s fiscal year, January 1 through
December 31, 2004.


ELIGIBILITY

The CEO of CHC will determine employee eligibility prior to the beginning of the
plan year and throughout the year as warranted by promotions and/or performance.
Participants in CHC’s Sales Incentive Plans, Team Incentive Plans and Annual
Executive Incentive Plan, are not eligible for the MIP. Participants must be
actively employed at the time incentive checks are distributed to receive an
incentive payment. MIP payouts may be prorated based on hire date or the
promotion date of each participant.


TIMING OF INCENTIVE PAYOUTS

Incentive payouts will be made as soon as possible after the close of the fiscal
year and after CHC’s year-end financial results are finalized (approximately
February/March 2005).


TARGET INCENTIVE OPPORTUNITY

Eligible Employee Title Target Incentive % Sr. Vice Presidents and Coaches 50%*
Vice Presidents 30%* Directors 15%* Managers 10%*  * Exceptions made on a
case-by-case basis with approval from the CHC CEO


PERFORMANCE CRITERIA

Criteria for incentive payouts includes the following three factors:

 * CHC Financial Results
 * Health Plan Financial Results
 * Team and Individual Achievements


COVENTRY HEALTH CARE RESULTS

The performance of CHC will be based on the achievement of its Earnings Per
Share goal.

2004 Goal Net Earnings Per Share Budget Budget


INCENTIVE POOL FUNDING

Target incentive pools will be calculated separately for each Health Plan and
Corporate. The number of eligible employees, individual incentive targets and
each eligible employee’s base pay will determine each budgeted target incentive
pool.

Actual funding of incentive pools is based on the results achieved by each
Health Plan and the overall performance of Coventry Health Care, Inc in the case
of the Health Plan, and overall performance of Coventry Health Care, Inc. in the
case of Corporate.


HEALTH PLAN RESULTS

The performance of each Health Plan will be based on the achievement of its Plan
Contribution and Revenue Growth goals as set forth in the 2004 Budget. The two
key goals are weighted as follows:

 * Plan Contribution      75%
 * Revenue Growth        25%


HEALTH PLAN INCENTIVE POOL FUNDING

Each Health Plan’s incentive pool is funded based on the achievement of its Plan
Contribution and Revenue Growth goals. Each Health Plan’s pool will be modified
based on the achievement of CHC’s EPS goal. The following chart will be utilized
to calculate the final incentive pool for each Health Plan.

Level of Health Plan Goal Achievement % of Target Pool Available
for Payout (1) ‹ =85% 0% 86% to 99% CEO Discretion 100% 100% 110% 120% 120% 130%
130% 140% 140% 145% 150% 150% (1) Straight–line interpolation will be used to
calculate the incentive pools when performance falls between two levels.

Once each Health Plan’s incentive pool is calculated, it will be modified by the
achievement of CHC’s Earnings Per Share goal. The following chart displays the
scale that will be used to modify each Health Plan’s incentive pool.

Level of CHC
Goal Achievement Health Plan Incentive
Pool Modifier (2) ‹ 90% 0 90 .50 95 .75 100 1.00 110 1.20 120 1.30 130 1.40 140
1.45 150 1.50 (2) Straight–line interpolation will be used to calculate the pool
modifier when performance falls between two levels


EXAMPLE INCENTIVE POOL CALCULATION

Example 1:  The Health Plan achieves 90% of its Plan Contribution and Revenue
Growth goals, which results in the target incentive pool being decreased to 50%
(as determined at the discretion of the CEO) of the budgeted target pool. CHC
achieves 100% of its Earnings Per Share Goal, thus modifying the Health Plan’s
pool by 1.0. The final incentive pool remains 50% of the budgeted target pool.

Example 2:  The Health Plan achieves 110% of its Plan Contribution and Revenue
Growth goals, which results in the target incentive pool being increased to 120%
of the budgeted target pool. CHC achieves 120% of its Earnings Per Share Goal,
thus modifying the Health Plan’s pool by 1.3. The incentive pool equals 156% of
the budgeted target pool. The final incentive pool equals 150% due to the cap.

Level of Health Plan Goal Achievement % of Target Pool Available
for Payout (1) ‹ 90% 0 90% ‹ 100% CEO Discretion 100% 100% 110% 112% 116% 130%
130% 140% 140% 150% 150% 150% (1) Straight–line interpolation will be used to
calculate the incentive pools when performance falls between two levels.


INDIVIDUAL INCENTIVE PAYOUT CALCULATIONS

Individual incentive awards will be determined by the following:

      1.     Individual Target Incentive Opportunity

      2.     Incentive Pool Funding, and

      3.     Achievement of established financial goals and individual/team
non-financial goals.

Individual incentive awards can vary between 0% and 200% of the Individual
Target Incentive based on individual performance.

Form of Payment

Payments will be paid in cash.


MISCELLANEOUS

Coventry Health Care reserves the right to amend or discontinue this plan at any
time and/or add, reduce or limit the number of participants at any time such
actions are deemed appropriate and in the best interest of CHC. This document
shall not be construed as a contract with the employee and is in no way intended
to limit the employment at will status of employees of Coventry Health Care,
Inc., or its Health Plans.